     Case 3:20-cv-00917-JAG Document 1 Filed 12/01/20 Page 1 of 9 PageID# 1




                        UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

SHERRI WILKERSON,

                        Plaintiff,
v.                                                           Case No. 3:20-cv-917

TOWN OF COLONIAL BEACH,


Serve: By Acceptance of Service of Process
       The Honorable Edward Blunt
       Mayor of the Town of Colonial Beach
       Designated Individual for Service - Va. Code §8.01-300(1)
       315 Douglas Ave
       Colonial Beach, VA 22443

                        Defendant.
                                          COMPLAINT
       Sherri Wilkerson (“Ms. Wilkerson”) brings this action against the Town of Colonial

Beach (“Colonial Beach”) under the Age Discrimination in Employment Act (“ADEA”), 29

U.S.C. §§ 621 et seq.

                                              Parties

       1.      Ms. Wilkerson is a resident and domiciliary of the Commonwealth of Virginia.

She is an individual who was 52 years old at the time she was terminated from her job with the

Defendant Town of Colonial Beach (“Colonial Beach”), the particulars of which are more fully

discussed below.

       2.      The Defendant Town of Colonial Beach (“Colonial Beach”) is an incorporated

town in the County of Westmoreland, Commonwealth of Virginia. Colonial Beach was Ms.

Wilkerson’s employer, as defined in 29 U.S.C. §630(b)(2), in that it is a political subdivision of

the Commonwealth of Virginia.



                                                 1
    Case 3:20-cv-00917-JAG Document 1 Filed 12/01/20 Page 2 of 9 PageID# 2




             Jurisdiction, Exhaustion of Administrative Prerequisites, and Venue

       3.      Jurisdiction lies properly in this Court pursuant to 29 U.S.C. §626(c)(1), 29

U.S.C. §217, and 28 U.S.C. §1331.

       4.      Ms. Wilkerson previously timely filed her administrative charge concurrently

with the Equal Employment Opportunity Commission (“EEOC”) and the Virginia Office of the

Attorney General, Division of Human Rights.

       5.      The EEOC issued Ms. Wilkerson a right-to-sue letter dated September 5, 2020.

       6.      This action is filed within 90 days of September 5, 2020.

       7.      Venue lies properly in this Court pursuant to 28 USC §1391(b)(1) and (2).

                                              Facts

       8.      On May 15, 2019, Ms. Wilkerson was fired by her employer, Colonial Beach,

because of her age, in violation of the Age Discrimination in Employment Act (“ADEA”).

       9.      Colonial Beach employed 20 or more employees for each working day in each of

20 or more calendar weeks in 2019 and/or 2018. On information and belief, based on Colonial

Beach’s Position Statement filed with the EEOC, Colonial Beach had 60 employees during the

applicable timeframe. Colonial Beach is considered an employer for the purposes of the ADEA,

29 U.S.C. §630(b), without regard to its number of employees.

       10.     Ms. Wilkerson was a 52-year-old woman at the time of her firing.

       11.     Ms. Wilkerson worked for Colonial Beach as the sole assistant to Val Foulds

(former Town Manager) from October 13, 2008 through February 2018.

       12.     In February 2018, Ms. Wilkerson was reassigned to Finance Department for

Colonial Beach by the new Town Manager, Quinn Robertson (“Mr. Robertson”). Mr. Robertson




                                                2
    Case 3:20-cv-00917-JAG Document 1 Filed 12/01/20 Page 3 of 9 PageID# 3




was the only employee of Colonial Beach with the authority to terminate Ms. Wilkerson’s

employment.

          13.   Mr. Robertson reassigned Ms. Wilkerson based on her age rather than any

legitimate work-related reasons.

          14.   Many of Ms. Wilkerson’s remaining former duties were given to Maggie Lane, the

new receptionist, who was a 19-year-old recent high school graduate that Mr. Robertson had

formerly coached in high school sports.

          15.   At the Finance Department, Ms. Wilkerson was assigned the position of Payment

Clerk by Lisa Okes and Adam Schaefer.

          16.   During the entire time Ms. Wilkerson was employed by Colonial Beach, she was a

salaried employee.

          17.   In addition to her new Payment Clerk duties, Ms. Wilkerson was also directed to

perform some of her former Town Manager assistant duties.

          18.   Ms. Lane often came to Ms. Wilkerson for help in completing Ms. Wilkerson’s old

duties.

          19.   This made for an extremely tense and hostile work environment where issues

between Mr. Schaefer and Ms. Okes were taken out on Ms. Wilkerson, in plain view of her

coworkers.

          20.   Ms. Wilkerson was regularly called in on the weekends to assist Ms. Foulds as the

need arose, and Ms. Wilkerson was called to Town Hall at all hours of the night when the building

alarm would malfunction – none of which time was counted on her timecards.




                                                3
    Case 3:20-cv-00917-JAG Document 1 Filed 12/01/20 Page 4 of 9 PageID# 4




       21.     Ms. Wilkerson was only required and paid to work until 4:30 p.m.; but she was

often on the phone with vendors or getting help with the accounting software from Edmunds

Accounting Software that kept her in her office past 4:30 p.m.

       22.     Ms. Wilkerson would typically stay in the office after Mr. Oaks left.

       23.     Ms. Wilkerson had been put on medication which made frequent trips to the

bathroom a necessity.

       24.     Mr. Schaefer and Ms. Okes would, on occasion, stand in the hallway waiting for

Ms. Wilkerson to return to her office after a bathroom break.

       25.     Several Town employees overheard the Colonial Beach Town Manager, Quinn

Robertson, say that he had issues with both Wilkerson’s age and physical appearance. Robertson

told Alyson Finchum (former Director of Building and Zoning) that it was “obvious [Wilkerson]

didn’t take care of herself.” Robertson told Kathleen Flanagan (Town Clerk) that all employees

have a “shelf life” and that “Wilkerson was approaching hers.” He told Cindy Vaughan

(Payment Clerk) that Wilkerson should pursue disability and leave her employment with the

Town. All of these statements (particularly the one referencing a “self-life” for employees)

provide direct evidence that Robertson wanted Wilkerson gone because of her age - she had,

apparently, according to Robertson, exceeded her “shelf-life.”

       26.     Robertson terminated Ms. Wilkerson’s employment with Colonial Beach on May

15, 2019.

       27.     Shortly after Ms. Wilkerson was fired, as part of the job search to replace Ms.

Wilkerson, Ms. Okes announced to other finance department members words to the effect of

“Ok, guys, if anyone knows of someone who is young (emphasis added) and smart like Jalessa,

we would like to know. We really need to get the ball rolling on hiring someone.” This clearly



                                                4
    Case 3:20-cv-00917-JAG Document 1 Filed 12/01/20 Page 5 of 9 PageID# 5




shows that Robertson fired Ms. Wilkerson because of her age and had voiced his preference (at

least to Ms. Okes) for someone younger to replace her.

       28.     Ms. Willkerson was replaced in her position by Jalessa Hickman, a 28-year old

woman.

       29.     At the meeting where Wilkerson was terminated on May 15, 2019, she was told in

that the reasons for her termination were:

       a.      The inability to produce a correct timecard.

       b.      Use of personal cell phone on Town time.

       c.      Use of Facebook and other social media sites on Town time.

       d.      Inability to complete her assigned work.

       30.     Each of the reasons stated at the May 15, 2019 meeting was pretext to fire Ms.

Wilkerson for her age.

       31.     Ms. Wilkerson had been told by her former boss, Val Foulds, that salaried

employees were not required to turn in a timecard.

       32.     Ms. Wilkerson was a salaried worker and was not paid by the hour. No purported

error on any timecard would have caused Colonial Beach to pay her any more money.

       33.     Ms. Wilkerson did not intentionally falsify any time entry. Any minor

discrepancy in time records was caused by the differences in time between her computer and the

clocks used by her supervisors to track her arrival and departure times.

       34.     Moreover, any discrepancies between the time Ms. Wilkerson logged in and time

her supervisors thought she logged in was de minimis.

       35.     Colonial Beach did not provide Ms. Wilkerson with a desk phone to carry out her

job requirements.



                                                 5
       Case 3:20-cv-00917-JAG Document 1 Filed 12/01/20 Page 6 of 9 PageID# 6




         36.    Ms. Wilkerson was, therefore, regularly required to use her personal cell phone in

the office in a work-related capacity.

         37.    Regardless of what was explicitly written in the Colonial Beach policies, the

pattern and practice of conduct by employees at Colonial Beach – including Ms. Wilkerson’s

supervisors Mr. Schaefer and Ms. Oakes – was to regularly access personal email, social media,

and other non-work websites in downtime between tasks.

         38.    Ms. Wilkerson did not use her desktop computer outside of the generally accepted

practices at the office.

         39.    Ms. Wilkerson’s personal computer use did not prevent her from completing her

work in a satisfactory manner.

         40.    The pattern and practice of conduct by Finance employees at Colonial Beach was

to regularly eat lunch at their desks.

         41.    Ms. Wilkerson did not utilize her lunch break outside of the generally accepted

practices at the office.

         42.    No other Finance employee at Colonial Beach was the subject of adverse action

taken over the personal use of their computer, personal use of their phone, and/or discrepancies

in time entries, .

         43.    Ms. Wilkerson performed her job in a satisfactory manner the entire time she

worked for Colonial Beach, and she was performing satisfactorily when Colonial Beach fired

her.




                                                 6
    Case 3:20-cv-00917-JAG Document 1 Filed 12/01/20 Page 7 of 9 PageID# 7




                                            COUNT I
                               Violation of 29 U.S.C. § 621 et seq.
                                       Age Discrimination

         44.   Ms. Wilkerson incorporates by reference the factual assertions set forth in ¶¶1-42

supra.

         45.   To set forth a prima facie case of age discrimination under the McDonnell

Douglas framework, Ms. Wilkerson must show: (1) that she is a member of the ADEA protected

class, in that she is over 40 years old; (2) she suffered an adverse employment action, in that she

was fired by her supervisor on May 15, 2019; (3) she was performing her job duties at a level

that met her employer's legitimate expectations at the time she was fired; and (4) her position

remained open until filled by a lesser or similarly qualified applicant who was outside the

protected class. Baqir v. Principi, 434 F.3d 733, 742 (4th Cir. 2006) (requirements for a prima

facie case of discrimination under the ADEA).

         46.   Ms. Wilkerson was over 40 years old when she was fired.

         47.   She was terminated from her position as the Accounts Payable clerk with Colonial

Beach, so she suffered an adverse employment action; and

         48.   She was replaced in that position with Jalessa Hickman, a 28-year old woman.

         49.   Ms. Wilkerson was satisfactorily performing her job duties, at a level that met her

employer's legitimate expectations at the time she was fired.

         50.   Multiple Colonial Beach supervisors with direct power to affect Ms. Wilkerson’s

employment position made statements regarding Ms. Wilkerson’s age and/or the age of Ms.

Wilkerson’s replacement, evidencing an intent to fire Ms. Wilkerson due to her age. The

statements made by Robertson, the Town Manager, catalogued in ¶25 supra, provide direct

evidence that Colonial Beach fired Ms. Wilkerson based on her age.



                                                 7
    Case 3:20-cv-00917-JAG Document 1 Filed 12/01/20 Page 8 of 9 PageID# 8




       51.      The termination of Ms. Wilkerson caused Ms. Wilkerson to lose wages.

       52.      Robertson’s action in terminating Ms. Wilkerson was done willfully and

knowingly in violation of the ADEA.

       WHEREFORE, the Plaintiff, Sherri Wilkerson, by counsel, moves this Court for a money

judgment against the Town of Colonial Beach:

       52.      Pursuant to 29 U.S.C. 626(b) and 29 U.S.C. 216(b), in an amount equal to her

back pay from the position from which she was terminated commencing May 15, 2019 through

the date of the judgment.

       53.      Pursuant to 29 U.S.C. 626(b) and 29 U.S.C. 216(b), in an amount of liquidated

damages equal to the amount of her back-pay award determined pursuant to ¶52 supra.

       54.      Pursuant to 29 U.S.C. 626(b) and 29 U.S.C. 216(b), the equitable remedy of an

injunction requiring Colonial Beach to reinstate Ms. Wilkerson in the position in which she was

terminated or, in the alternative, for front pay, if reinstatement is not a viable option.

       55.      Ms. Wilkerson moves for an award of pre- and post-judgment interest on any

sums awarded.

       56.      Ms. Wilkerson moves for an award of her litigation costs and attorney’s fees

pursuant to 29 U.S.C. 626(b) and 29 U.S.C. 216(b).

       57.      The Plaintiff demands a trial by Jury pursuant to 29 U.S.C. §626(c)(2).

                                                       SHERRI WILKERSON

                                                       By: /s/ Michael L. Donner, Sr.
                                                               Of Counsel




                                                   8
   Case 3:20-cv-00917-JAG Document 1 Filed 12/01/20 Page 9 of 9 PageID# 9




Michael L. Donner, Sr., Esq. (VSB No. 40958)
Matthias J. Kaseorg, Esq. (VSB No. 86421)
SETLIFF LAW, P.C.
4940 Dominion Boulevard
Glen Allen, VA 23060
Telephone: (804) 377-1260
Facsimile: (804) 377-1280
mdonner@setlifflaw.com
mkaseorg@setlifflaw.com
Counsel for Plaintiff Sherri Wilkerson




                                               9
